Citation Nr: 0109712	
Decision Date: 04/02/01    Archive Date: 04/11/01

DOCKET NO.  99-10 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
eye infection.


WITNESSES AT HEARING ON APPEAL

Appellant and friend, P.M.


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from August 1959 to August 
1979 at which time, he retired from active service.  He also 
had reserve duty.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a June 1998 
administrative decision of the Department of Veterans Affairs 
(VA) Regional Office in St. Petersburg, Florida.  

The Board initially notes that in a December 1998 Statement 
of the Case (SOC), the RO characterized the issue raised by 
the veteran as whether the veteran timely appealed a January 
1980 rating decision.  However, the Board concludes that the 
issue is more accurately characterized as whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for an eye infection.  
Accordingly, the issue on the title page of this decision has 
been revised to accurately reflect the nature of the 
veteran's claim.  


FINDINGS OF FACT

1.  In a May 1989 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for an 
eye infection on the basis that new and material evidence had 
not been submitted to establish that the veteran had a 
current disability.

2.  The evidence associated with the claims file subsequent 
to the May 1989 RO decision does not bear directly and 
substantially upon the specific matter under consideration, 
and by itself and in connection with evidence previously 
assembled, it is not so significant that it must be 
considered to decide fairly the merits of the veteran's 
claim.  


CONCLUSIONS OF LAW

1.  The RO's May 1989 rating decision denying entitlement to 
service connection for an eye infection on the basis that new 
and material evidence had not been submitted is final.  
38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 20.302, 20.1103 (2000).  

2.  The evidence received subsequent to the RO's May 1989 
rating decision is not new and material, and the requirements 
to reopen the claim of entitlement to service connection for 
an eye infection have not been met.  38 U.S.C.A. § 5108 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran requests the Board to reopen his claim of 
entitlement to service connection for an eye infection on the 
basis that he has submitted new and material evidence not 
only sufficient to reopen his claim, but also sufficient to 
grant service connection.  Historically, the Board observes 
that the veteran's claim of entitlement to service connection 
for an eye infection was initially considered and denied by 
the RO in a January 1980 rating decision.  The RO denied the 
veteran's claim, because there was no evidence of a current 
eye infection, or a current eye disability.  The RO 
determined that the veteran's in-service eye condition was 
acute and transitory and resolved without residuals.  The 
veteran was advised of this decision and of his appellate 
rights in a February 1980 letter by the RO.  The veteran did 
not appeal that decision and the decision became final.  
Thereafter, the veteran requested that his claim for service 
connection be reopened on the basis of new and material 
evidence and in a May 1989 rating decision, the RO determined 
that new and material evidence had not been submitted to 
reopen the veteran's claim as there was no evidence of a 
current disability.  The veteran was advised of this decision 
and of his appellate rights in a June 1989 letter from the 
RO.  The veteran did not appeal this decision and it became 
final.  The veteran again requested that his claim of 
entitlement to service connection for an eye infection be 
reopened on the basis of new and material evidence in April 
1998.  The RO denied this request in a June 1998 
administrative decision.  The veteran filed a timely notice 
of disagreement (NOD) and substantive appeal from this 
decision, giving rise to the current appeal.  

The law provides that an NOD must be filed within one year 
from the date of mailing of notice of the result of an RO's 
decision in order to initiate an appeal of the determination.  
38 U.S.C.A. § 7105(a), (b)(1) (West 1991 & Supp. 2000).  If 
an NOD is not filed within the prescribed period, the 
decision becomes final.  38 U.S.C.A. § 7105(c) (West 1991 & 
Supp. 2000).  In this case, the veteran did not file an NOD 
after the RO's May 1989 rating decision.  Therefore, the May 
1989 RO decision is final and is not subject to revision upon 
the same factual basis.  See 38 U.S.C.A. § 5108 (West 1991 & 
Supp. 2000); C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 
(2000).  Accordingly, in order to reopen his earlier claim, 
the veteran must present or secure new and material evidence 
with respect to the claim, which has been disallowed.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

Initially, the Board notes that following the issuance of the 
RO's May 1989 rating decision, the provisions of 38 U.S.C.A. 
§ 5107 were substantially revised.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  Generally, when the laws or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The revised version of 38 U.S.C.A. § 5107 eliminates 
the "well-grounded claim" requirement, and this revision is 
more favorable to the claimant than the former provisions of 
38 U.S.C.A. § 5107 (West 1991) and is, therefore, applicable 
under Karnas.  Besides essentially eliminating the 
requirement that a claimant submit evidence of a well-
grounded claim, it also modified the circumstances under 
which VA's duty to assist a claimant applies, and how that 
duty is to be discharged.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of information required to substantiate a claim, a 
broader VA obligation to obtain relevant records and advise a 
claimant of the status of those efforts, and an enhanced 
requirement to provide a VA medical examination or obtain a 
medical opinion in cases where such a procedure is necessary 
to make a decision on a claim.  The Board notes that the 
provisions of the VCAA do not require VA to reopen a claim 
that has been disallowed except when new and material 
evidence is presented as described in 38 U.S.C.A. § 5108.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  

In this case, although the RO mischaracterized the issue that 
was certified for appeal, the veteran was advised by the VA 
of the information required to reopen the claim for service 
connection and the Board may proceed with appellate review.  
In this regard, the Board notes that in a June 1998 
administrative decision, and a December 1998 SOC, the RO 
explained to the veteran that a successful claim to reopen 
would require the submission of "new and material" 
evidence.  Further, the veteran was afforded the opportunity 
to present additional argument and testimony at a Board 
hearing held before the undersigned in Washington, D.C. in 
September 2000.  The veteran also submitted additional 
evidence with an appropriate waiver of RO consideration in 
September 2000.  Finally, the veteran advised the VA that 
additional records could be obtained from John T. Grace, M.D. 
and Fort Rucker Alabama Army Hospital to support his claim.  
However, it was subsequently determined that Dr. Grace has 
passed away and that the veteran did not have a complete 
address for him.  Also, in August 1999, the RO was advised by 
the National Personnel Records Center (NPRC) that additional 
records from Fort Rucker were not available.  Therefore, the 
VA has provided all necessary assistance in obtaining 
identified treatment records in connection with this claim.  
As such, no further assistance to the veteran is required in 
order to comply with the duty to assist as mandated by the 
recently enacted VCAA.  Because the veteran has been afforded 
an opportunity to submit additional evidence, and in fact has 
done so, the Board will proceed to adjudicate the issue on 
appeal based upon the evidence of record.

When a claim to reopen is presented, a two-step analysis is 
necessary.  The first step consists of determining whether 
the evidence presented or secured since the last final 
disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New and material evidence is 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  Second, if VA determines that the 
evidence is new and material, the VA may then proceed to 
evaluate the merits of the claim on the basis of all evidence 
of record, but only after ensuring that the duty to assist 
has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 
206 (1999) (en banc) (discussing the analysis set forth in 
Elkins), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  
The second step becomes applicable only when the preceding 
step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 
321, 325 (1999).  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  If the evidence is not material, the inquiry ends 
and the claim cannot be reopened.  See Smith v. West, 12 Vet. 
App. 312, 314 (1999).

At the time of the RO's May 1989 rating decision, the 
relevant evidence of record consisted of: (1) service medical 
records dated August 1959 to March 1979 and (2) an October 
1979 VA examination report.  Collectively, this evidence 
shows that the veteran had viral conjunctivitis in service in 
May 1973.  In June 1973 he was treated for allergic 
conjunctivitis and in March 1974 he was noted to have actinic 
keratoconjunctivitis.  The veteran was afforded a general VA 
examination and special VA eye examination in October 1979.  
At that time, the veteran was shown to have myopia of the 
right eye, myopia and astigmatism of the left eye and a 
history of recurrent left eye infections was noted.  However, 
it was indicated that the veteran had not had any recent eye 
infections and there was no evidence of an eye infection at 
the time of the examination.  

The pertinent evidence associated with the claims file since 
the RO's May 1989 rating decision includes: (1) service 
medical records submitted by the veteran dated October 1963 
to January 1971; (2) an April 1998 prescription from Florida 
Eye Health; (3) a June 1998 receipt from Wal-Mart documenting 
the purchase of corrective lenses; (4) results from an August 
1999 records search at NPRC for retiree outpatient treatment 
records; (5) a September 2000 lay statement from a fellow 
serviceman who served with the veteran (6) additional records 
from Florida Eye Health dated April 1998 to November 1999; 
(7) a May 2000 examination report from a private physician; 
(8) duplicate documents consisting of copies of previous 
rating decisions and correspondence from the claims file and 
duplicate service medical records dated July 1961 to February 
1974 all submitted with a September 2000 waiver of RO 
consideration; (9) personal hearing testimony from a 
September 2000 Board hearing and (10) various statements from 
the veteran.  

Collectively, the evidence submitted since the May 1989 
rating decision reflects that the veteran was treated in 
service for problems with the left eye in January 1971 and 
given a provisional diagnosis of corneal ulcer.  The veteran 
was also shown to have a refractive error which was corrected 
with glasses.  As previously discussed, service medical 
records also document hospitalization and treatment for 
bilateral, acute conjunctivitis.  In February 1974 it was 
indicated that the veteran had possible keratitis, or 
allergic conjunctivitis.  A private examination report 
reveals that the veteran underwent Keratoconus Screening in 
May 2000.  Keratoconus pattern was not detected.  The veteran 
was noted to have a history of infection over twenty years 
ago.  It was indicated that there was no scarring.  There was 
no indication that the veteran had a current eye infection.  

In various statements, the veteran asserts that he has a 
scarred retina, which affects his normal vision, and he also 
indicates that he cannot go into sunlight without wearing 
tinted lenses.  In August 1999 the NPRC advised the RO that 
there were no retiree treatment records available for the 
veteran.  In a September 2000 statement, a fellow serviceman 
indicated that he remembers that the veteran was treated for 
bilateral conjunctivitis in 1964 during service and that he 
had to wear sunglasses.  

During the September 2000 hearing held before the 
undersigned, the veteran testified that his eye condition is 
not acute, but chronic.  He indicated that he developed an 
eye infection from an accident that occurred while performing 
post-mortem examinations of cattle heads.  He testified that 
he was hospitalized for 15 days and that he has had problems 
with his eyes since service.  The veteran also contended that 
he has previously been service-connected for his eye 
infection and that he should be service-connected for his 
current eye disorder.  He indicated that the VA should be 
responsible for payment of the treatment that he receives for 
his current eye disorder.   

The Board finds that the evidence submitted since the RO's 
May 1989 denial is somewhat cumulative and redundant, in that 
the veteran has resubmitted service medical records that were 
available for the RO's review in May 1989.  However, with the 
exception of the duplicative service medical records, the 
evidence is new.  While the veteran has submitted some new 
evidence since the RO's May 1989 denial, the Board does not 
find the evidence to be material, in that the evidence does 
not establish that the veteran currently has an eye 
infection.  In May 2000, the veteran was evaluated by a 
private physician and it was indicated that he had a history 
of eye infection over twenty years ago, but it was not 
indicated that he had a current eye infection.  Thus, there 
is no evidence beyond the veteran's contentions to establish 
that he currently has an eye infection related to his period 
of service.  As the veteran is a layperson with no medical 
training or expertise, his contentions, alone, do not 
constitute competent medical evidence upon which to reopen 
his claim or to form the basis of a grant of service 
connection.  See Brewer v. West, 11 Vet. App. 228 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) (holding 
that laypersons are not competent to offer medical opinions).  

Based on the aforementioned evidence, the Board concludes 
that the veteran's request to reopen his claim of entitlement 
to service connection for an eye infection must be denied.  
In reaching this decision the Board acknowledges the 
veteran's claim that he was previously service-connected for 
an eye infection.  However, there is no evidence of record to 
support this allegation.  


ORDER

New and material evidence not having been submitted, the 
veteran's request to reopen a claim of entitlement to service 
connection for an eye infection is denied.


		
	L. M. BARNARD 
	Acting Member, Board of Veterans' Appeals

 

